Fetitioner commenced this CFLR article 78 proceeding challenging a determination finding him guilty of violating several prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. In view of this, and given that petitioner has been afforded all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Brooks v Hessel, 83 AD3d 1355 [2011]; Matter of Harrison v Bezio, 77 AD3d 1000 [2010]).
Mercure, J.E, Spain, Lahtinen, Kavanagh and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $29.70.